                        Case 20-19526-SMG        Doc 29     Filed 12/16/20    Page 1 of 2




         ORDERED in the Southern District of Florida on December 16, 2020.




                                                           Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION

         In Re:                                                   Case No. 20-19526-SMG
                                                                  Chapter 7 Proceeding
         CARLOS ENRIQUE HERNANDEZ


               Debtor(s)                         /
         _______________________________________

           ORDER GRANTING TRUSTEE’S EX-PARTE MOTION TO APPROVE PAYMENT
                            TO SECURED CREDITOR [ECF28]

                  THIS CAUSE came before the Court upon the Trustee’s Ex-Parte Motion to Approve

         Payment to Secured Creditor [ECF 28] and the Court being fully advised, it is therefore

                  ORDERED AND ADJUDGED as follows:

                  1.    The Trustee’s Motion to Approve Payment to Secured Creditor is hereby granted.
              Case 20-19526-SMG          Doc 29      Filed 12/16/20   Page 2 of 2




       2.      The Trustee is authorized to pay Freedom Road Financial the amount of

$3,863.50 which represents the outstanding balance as of December 15, 2020 along with a per

diem of $0.99947 to satisfy the outstanding lien against the 2009 Harley Davidson.

       3.      If any overage should occur when the final payment is processed, the overage

should be sent directly to the Trustee and not the Debtor.

                                               ###


Submitted By:
Marc P. Barmat, Trustee
2255 Glades Road, Suite 301E
Boca Raton, FL 33431
T (561) 395-0500
F (561) 338-7532
Email: barmat.trustee@furrcohen.com

Trustee Barmat is directed to serve a conformed copy of this Order on those parties listed
below via the manner stated and to file a Certificate of Service with the Court.

Via Electronic Notice: All parties registered to receive electronic notice through the Court.

Via Regular Mail:
Freedom Road Financial
c/o Wayfinder BK LLC
BIN# 51571
P.O. Box 51571
Los Angeles, CA 90051-5871

George Richards
1900 SW 100th Ave
Miramar, FL 33025

Synchrony Bank
PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

Via Email: (Conduent) – angie@wayfinderbk.com



                                                 2
